Citation Nr: 1046620	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

2.  Entitlement to a compensable rating for service-connected 
bilateral otitis externa.

3.  Entitlement to a compensable rating for service-connected 
right sided otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March to December 1951.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Subsequent to the RO decision, the Veteran's claim 
was transferred to the Boston, Massachusetts office.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.

This case was remanded in July 2010 for additional development, 
which has been completed.

The the issue of service connection for tinnitus has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Objective audiological findings confirm that the Veteran has 
level I hearing in his left ear and level I hearing in his right 
ear.  There is no evidence of an exceptional pattern of hearing 
loss, and the Veteran's hearing loss is not productive of marked 
interference with employment and does not necessitate frequent 
hospitalizations.

2.  The Veteran does not have chronic otitis externa with 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  

3.  The evidence does not show chronic suppurative otitis media, 
mastoiditis, or choleastoma (or any combination) during 
suppuration, or with aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a compensable evaluation for bilateral 
otitis externa have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6210 (2010).

3.  The criteria for a compensable evaluation for right sided 
otitis media have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.

The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period (as in this case).  Id.  at 126.  Hart appears to extend 
Fenderson to all increased evaluation claims.

A.  Bilateral Hearing Loss

The Veteran seeks a compensable rating for his bilateral hearing 
loss.  Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000 and 4000 
Hertz.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An 
examination for hearing impairment for VA purposes must include a 
controlled speech discrimination test (Maryland CNC).  Id.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional cases, 
VA arrives at the proper designation by mechanical application of 
Table VI, which determines the designation based on results of 
standard test parameters.  Id.  Table VII is then applied to 
arrive at a rating based upon the respective Roman numeral 
designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment 
of the Roman numeral designation through the use of Table VI or 
an alternate table, Table VIA, whichever is more beneficial to 
the Veteran.  38 C.F.R. § 4.86.  This applies for two patterns.  
In both patterns each ear will be evaluated separately.  Id.  The 
first pattern is where the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  38 C.F.R. § 4.86(a).  The second pattern is 
where the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  Id.  If the second 
pattern exists, the Roman numeral will be elevated to the next 
higher numeral.  Id.

The Veteran had a VA examination in August 2010.  The examiner 
reviewed the claims file.  The Veteran reported difficulty 
hearing with competing noise and tinnitus.  Pure tone thresholds 
for the right ear, in decibels, measured 45, 50, 50, and 50, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The Veteran's 
right ear hearing acuity measured a puretone threshold average of 
48.75 decibels with speech recognition of 96 percent.  This 
corresponds to a numeric designation of "I" under Table VI.  38 
C.F.R. § 4.85.

Pure tone thresholds for the left ear, in decibels, measured 35, 
45, 50, and 55, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The Veteran's left ear hearing acuity measured a 
puretone threshold average of 46.25 decibels with speech 
recognition of 92 percent.  This corresponds to a numeric 
designation of "I" under Table VI.  38 C.F.R. § 4.85.

These combined numeric designations result in a rating of 0 
percent under DC 6100.  38 C.F.R. § 4.85, Table VII.  
Accordingly, the Board finds that the evidence of record 
preponderates against a compensable rating for bilateral hearing 
loss.

The Veteran had a VA examination in May 2007.  The examiner 
reviewed the claims file.  The Veteran reported difficulty 
hearing and tinnitus.  Pure tone thresholds for the right ear, in 
decibels, measured 35, 40, 45, and 45, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The Veteran's right ear hearing acuity 
measured a puretone threshold average of 41.25 decibels with 
speech recognition of 94 percent.  This corresponds to a numeric 
designation of "I" under Table VI.  38 C.F.R. § 4.85.

Pure tone thresholds for the left ear, in decibels, measured 20, 
30, 40, and 50, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The Veteran's left ear hearing acuity measured a 
puretone threshold average of 35 decibels with speech recognition 
of 96 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  38 C.F.R. § 4.85.

These combined numeric designations result in a rating of 0 
percent under DC 6100.  38 C.F.R. § 4.85, Table VII.  
Accordingly, the Board finds that the evidence of record 
preponderates against a compensable rating for bilateral hearing 
loss.

VA outpatient treatment records also address the Veteran's 
bilateral hearing loss.  In September 2005, pure tone thresholds 
for the right ear, in decibels, measured 35, 40, 40, and 40, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The treatment 
record did not provide the puretone threshold average; however, 
when dividing the thresholds by four, the average is 38.75.  The 
speech recognition score measured 100 percent.  This corresponds 
to a numeric designation of "I" under Table VI.  38 C.F.R. § 
4.85.

Pure tone thresholds for the left ear, in decibels, measured 25, 
30, 30, and 35, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The treatment record did not provide the puretone 
threshold average; however, when dividing the thresholds by four, 
the average is 30.  The speech recognition score measured 92 
percent.  This corresponds to a numeric designation of "I" 
under Table VI.  38 C.F.R. § 4.85.

These combined numeric designations result in a rating of 0 
percent under DC 6100.  38 C.F.R. § 4.85, Table VII.  
Accordingly, the Board finds that the evidence of record 
preponderates against a compensable rating for bilateral hearing 
loss.

Based on the results of auditory tests and the mechanical 
application of relevant regulations, by which the Board is bound, 
the level of hearing loss does not rise to a compensable rating.  
See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101(a).  Pursuant to the dictates of 38 C.F.R. § 4.85 
and Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing impairment 
through a "mechanical" application of the rating schedule to 
the Roman numeral designations allotted after audiometric 
evaluations), in determining this zero percent rating, the Board 
has engaged in, as it must, a "mechanical," objective 
application of the numerical data generated from the veteran's 
audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  
In this regard, the Board exercises no discretion, and simply 
must apply the test score numbers to the relevant Tables.  See 38 
C.F.R. § 4.85(b)-(e).

As noted above, the proper VA examination scores conclusively led 
to the zero percent disability rating, and the Board lacks the 
authority to operate outside the bounds of applicable regulatory 
provisions, including the guidelines for the assignment of 
disability ratings set forth in 38 C.F.R. § 4.85.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).  Further, the testing 
failed to reveal exceptional patterns of hearing loss as defined 
under 38 C.F.R. § 4.86(a), thus an increased rating is not 
warranted under this theory of entitlement.  As such, the claim 
for a compensable evaluation for bilateral hearing loss must be 
denied.

B.  Otitis Externa and Media

The Veteran seeks a compensable rating for his service-connected 
bilateral otitis externa and right-sided otitis media.  The RO 
rated these disabilities under 38 C.F.R. § 4.87, DCs 6210 and 
6200, respectively.  Under DC 6210, a 10 percent evaluation is 
assigned for chronic otitis externa with swelling, dry and scaly 
or serous discharge, and itching requiring frequent and prolonged 
treatment.  Diagnostic Code 6200 provides a 10 percent disability 
rating for chronic suppurative otitis media, mastoiditis, or 
choleastoma (or any combination) during suppuration, or with 
aural polyps.  A Note to DC 6200 provides that hearing 
impairment, and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, are to be rated 
separately.  38 C.F.R. § 4.87.

The Veteran had a VA examination in July 2010.  The examiner 
reviewed the claims file.  The Veteran reported occasional 
bilateral discharge and that his ears were cleaned the week prior 
to his examination at a non-VA hospital.  He reported minimal 
tinnitus, but no vertigo, balance problems, pain, or pruritus.  
The objective findings were all normal, with no exudate in the 
auditory canals.  The diagnosis was hearing loss and otorrhea. 

In a September 2010 addendum, the examiner stated that the 
Veteran reported bilateral drainage for his entire adult life; 
however, there was no evidence of otitis media or externa at the 
time of his VA examination, weighing against the claim for a 
compensable rating.

A May 2007 VA examination shows that the examiner reviewed the 
claims file.  The Veteran reported suffering intermittent ear 
drainage since service as well as occasional tinnitus but no ear 
pain or vertigo.  The physical evaluation revealed normal 
auricles bilaterally, without tissue loss or deformity.  There 
was no evidence of postauricular scarring.  The ear canals were 
impacted with cerumen, which the examiner removed.  The skin of 
the ear canals looked healthy with no evidence of infection.  The 
left tympanic membrane was normal while the right showed evidence 
of healed perforation.  Neither ear showed granulation tissue, 
cholesteatoma, or spontaneous nystagmus.  The diagnosis reported 
a history of recurrent otitis media and externa but that at the 
time of the examination, the Veteran did not show evidence of 
active or persistent otitis media or externa, weighing heavily 
against the claim for a compensable rating.

A September 2005 VA outpatient treatment record shows that the 
Veteran reported a history of ear infections and tympanic 
membrane perforations but he could not recall specifics.  He said 
he had not had ear infections for many years.  An August 2005 
treatment record notes that his ear canals were impacted with 
cerumen.

Unfortunately, a review of the evidence shows that the Veteran 
does not have chronic otitis externa with swelling, dry and scaly 
or serous discharge, and itching requiring frequent and prolonged 
treatment.  Therefore, a compensable rating for his service-
connected bilateral otitis externa is not warranted.  
Additionally, the evidence does not show chronic suppurative 
otitis media, mastoiditis, or choleastoma (or any combination) 
during suppuration, or with aural polyps.  The Veteran's 
examinations and treatment records show normal ears and ear 
canals.  Since the Veteran's bilateral otitis externa and right-
sided otitis media have been asymptomatic throughout the pendency 
of the claim, a compensable rating is not warranted at this time.

It is important to understand that the Board has considered the 
Veteran's statements, however, the Board must find that the 
probative value of the Veteran's statements have been found to be 
outweighed by the medical evidence cited above, which has 
consistently provides highly probative objective evidence against 
the claim that higher evaluations are warranted. 

The Board has considered whether a referral for extraschedular 
rating is warranted.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the Board finds that the schedular criteria 
adequately represent the Veteran's symptomatology for his 
service-connected bilateral hearing loss, bilateral otitis 
externa, and right-sided otitis media.  While the Veteran 
complains of decreased hearing ability and worsening otitis media 
and externa, the evidence does not meet the criteria for a 
compensable rating.  Simply, the evidence does not show that the 
Veteran's conditions have produce impairment of earning capacity 
beyond that reflected in the rating schedule.  The evidence does 
not show that the disabilities have impacted employment or his 
ability to obtain substantially gainful employment or that the 
disabilities have resulted in excessive medical treatment.  
Simply, the disability pictures for the Veteran's disabilities 
are adequately described by the schedular criteria.  Referral for 
consideration of an extraschedular rating is not warranted.


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2005 and November 2006 that fully 
addressed all notice elements.  The November 2006 letter was not 
sent prior to the initial adjudication of the claim; however, the 
Board finds that the oversight was not prejudicial to the Veteran 
as his claims were readjudicated subsequent to the November 2006 
letter by way of the June 2007 Statement of the Case and the 
August 2007 and October 2010 Supplemental Statements of the Case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  Further, the Veteran and 
his representative have not argued any prejudicial error 
regarding VCAA notice deficiencies on any of the claims being 
decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge and was afforded VA medical examinations.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.

Entitlement to a compensable rating for service-connected 
bilateral otitis externa is denied.

Entitlement to a compensable rating for service-connected right 
sided otitis media is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


